Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Continuation of 7 and 12 of PTO-303
Continuation of Box 7(b):
Specification
The objections to the specification are withdrawn due to amendment.

Claim Objections
The objections to the claims are withdrawn due to amendment.

Claim Rejections - 35 USC § 103
The amended claims will remain rejected as follows, for the reasons as set forth in the set forth in the last Office Action (mailed Dec. 18, 2020) on pages 4-14:
Claims 1-8, 10 and 40-51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gonzalez in view of Ahlofors.
Claims 1, 9, 40, 42, 46 and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gonzalez in view of Ahlofors, and in further view of Valamehr.
s 1, 40, 42, 46 and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gonzalez in view of Ahlofors, and in further view of West.
Claims 1, 40, 42, 46 and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gonzalez in view of Ahlofors, and in further view of Declercq.

Continuation of Box 12:

Response to Applicant’s remarks
The amendments to claims 1 and 3 filed Mar. 11, 2021, overcomes the claim objections. 
However, Applicant’s arguments are found unpersuasive with respect to the rejections under 35 U.S.C. 103(a). 
Applicant argues that neither Gonzalez nor Ahlfors provide one skilled in the art sufficient guidance regarding the specific claimed combination of agents to provide a reasonable expectation of success or to expect advantages of the claimed combinations (Remarks pg. 14 para. 1).  However, this argument was not found to be persuasive, and it is maintained that it would have been obvious to one of ordinary sill in the art to arrive at the claimed combinations of reprogramming factors, since the claimed factors are known in the art for reprogramming non-pluripotent cells into pluripotent stem cells and it was well-known to introduce a combination of factors into the cells as taught by the combined teachings of Gonzalez and Ahlfors.
Applicant argues that Gonzalez expressly doubts the predictability of alternative combinations of reprogramming factors and emphasizes the variables that could impart 
Applicant argues that Ahlfors lists a laundry list of potential reprogramming factors and that as stated in the MPEP 2143 (I) an “obvious to try” rationale requires a finite number of predictable solutions that is small or easily traversed (Remarks pg. 15 para. 2).  However, this argument was not found to be persuasive, since Ahlfors clearly teaches the Table A is a list of known reprogramming factors for transforming non-pluripotent cells into pluripotent stem cells.  
Applicant further argues that the list of over 60 options of Ahlfors is not a finite list and the number of permutations is practically limitless and not “small and easily traverse”.  Applicant argues that does not provide an experimental evidence for HESRG, CDH1, TDGF1, DNMT3B, ZIC3 or L1TD1 in any reprogramming process and teaches ZIC3 for differentiating cells (Remarks pg. 15 last para.).  However, this argument was not found to be persuasive, since Ahlfors clearly teaches the Table A is a list of known reprogramming factors for transforming non-pluripotent cells into 
Applicant argues that Gonzalez does not teach any of the factors of group (ii) and further questions the predictability of selecting starting cell type, desired cell type and factors used Remarks pg. 16 first para.).  However, these arguments were not found to be persuasive, since Ahlfors is being relied upon for the teaching of the reprogramming factors of group (ii) and both Gonzalez and Ahlfors teach using multiple reprogramming factors in combination in methods of reprogramming non-pluripotent cells.  
Applicant argues that the invention provides improved methods and compositions for reprogramming a non-pluripotent cell using one or more polypeptides selected from the group of HESRG, CDH1, TDGF1, DNMT3B, ZIC3 and L1TD1 as demonstrated in Fig. 25-27.  Applicant argues that Fig. 25-27 show the unexpected result of improved reprogramming efficiency which is not predicted by the prior art references, Gonzalez and Ahlfors (Remarks pg. 16 para. 4).  Although the data clearly shows when the reprogramming factors, ECAT1, ESRRB, UTF1, L1DT1, CDH1, ZIC3, DPPA4, TDGF1 and HESRG are used with one or more of the conventional reprogramming factors, OCT4, KLF4, SOX2, NANOG and MYC there is enhancement of reprogramming of fibroblast cells, the data is not commensurate in scope with the claim invention.  The claimed method is broader than the methods for generating the data in the specification.  Specifically, the methods in the specification have particular combinations of reprogramming factors with one particular cell-type, fibroblasts and use the method of transfecting Sendai virus expressing the reprogramming factors.  It is unclear if the 
Applicant argues that Valamehr does not remedy the deficiencies of Gonzales and Ahlfors (Remarks pg. 17 first para.).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Gonzales and Ahlfors were not found to be persuasive as explained above.  
Applicant argues that West does not remedy the deficiencies of Gonzales and Ahlfors and does not provide any guidance or predictability as to the effect of L1TD1 alone or in combination with any of the other claimed factors in group (ii) (Remarks pg. 17 last para.).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Gonzales and Ahlfors were not found to be persuasive as explained above.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., enhancement of reprogramming) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Declercq does not remedy the deficiencies of Gonzales and Ahlfors and only discloses ZIC3 and fails provide any guidance or predictability as to the effect of combining the claimed factors in group (ii) and does not teach the enhancement with combine the factors of claimed group (i) with any of the factors of claimed group (ii) (Remarks pg. 18 last para.).  However, this argument was not found In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632